Citation Nr: 1829217	
Decision Date: 05/29/18    Archive Date: 06/12/18

DOCKET NO.  16-60 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for status post meniscectomy and traumatic arthritis of the right knee.

3.  Entitlement to service connection for degenerative joint disease of the left knee.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for headaches.

6.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II (DM).

7.  Entitlement to a rating in excess of 20 percent for peripheral vascular disease (PVD) of the right lower extremity (RLE) with edema.

8.  Entitlement to a rating in excess of 20 percent for PVD of the left lower extremity (LLE) with edema.

9.  Entitlement to a rating in excess of 10 percent for ichthyosis.

10.  Entitlement to a compensable rating for bilateral diabetic retinopathy and cortical cataracts.

11.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), mild, with unspecified depressive disorder and alcohol use disorder, moderate.

12.  Entitlement to an effective date prior to February 27, 2009, for the assignment of a 20 percent rating for DM.

13.  Entitlement to an effective date prior to March 30, 2010, for the assignment of a 20 percent rating for PVD of the RLE with edema.

14.  Entitlement to an effective date prior to March 30, 2010, for the assignment of a 20 percent rating for PVD of the LLE with edema.

15.  Entitlement to an effective date prior to March 30, 2010, for the assignment of a 10 percent rating for ichthyosis.

16.  Entitlement to an effective date prior to March 30, 2010, for the assignment of a noncompensable rating for bilateral diabetic retinopathy and cortical cataracts.

17.  Entitlement to an effective date prior to June 26, 2014, for the grant of service connection for PTSD, mild, with unspecified depressive disorder and alcohol use disorder, moderate.




REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service, on active duty from July 1969 to February 1972.  The Veteran was clearly a credit to the United States Army and to his family.  His service to his country is greatly appreciated.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012, December 2014, and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Houston, Texas and St. Paul, Minnesota.  His case is currently under the jurisdiction of the Houston RO.


FINDING OF FACT

On March 23, 2018, the Board was notified by the Social Security Administration that the Veteran died in March 2018.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 

	(CONTINUED ON NEXT PAGE)






ORDER

The appeal is dismissed without prejudice.



____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


